*581MEMORANDUM **
Maria Guadalupe Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the Immigration Judge’s order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider any challenge to the agency’s discretionary determination that Martinez failed to demonstrate exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003) (interpreting jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B)®).
We lack jurisdiction to consider Martinez’s contentions regarding ineffective assistance of counsel because she failed to raise those claims before the BIA. See Liu v. Waters, 55 F.3d 421, 425-26 (9th Cir.1995) (petitioner is required to exhaust ineffective assistance of counsel claims in a motion to reopen before the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.